Title: To John Adams from Benjamin Stoddert, 15 October 1798
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department. 15. Octor. 1798.

I have the honor to enclose a commission, for Jno. Cruft, as Lieutenant in the Navy. Also a list of officers for the Navy, whose Services will be immediately wanted;—and commissions filled up for these officers.—By filling up the commissions now, such of them as may be approved of by you Sir, may get their commissions before my return from Maryland, which in some instances, may be necessary.
I have the honor to be / with the highest respect & / esteem Sir, Yr. most / Obed. Servt.

Ben Stoddert.